Citation Nr: 1220482	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-42 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1948 to May 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is now under the jurisdiction of the Chicago, Illinois RO.  

Additional evidence has been associated with the claims file following the issuance of the October 2009 statement of the case.  However, following receipt of the evidence, the Veteran submitted a form and waived his right to have his case remanded to the RO and that the Board consider the new evidence and proceed with adjudication of the appeal.  

The issue of entitlement to service connection for tinnitus is remanded to the RO via the Appeals Management Center in Washington, D.C.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the Veteran's claim for entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for bilateral hearing loss.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his hearing loss is related to noise exposure during active service.  He stated that he was exposed to gunfire, mortars, and combat without the use of hearing protection and that this exposure caused his hearing loss.  He has contended that he has experienced hearing difficulties since separation from active duty.

The Veteran has a current bilateral hearing loss disability for VA purposes, as demonstrated by the December 2008 VA examination.  38 C.F.R. § 3.385.

The service treatment records are absent for any complaints of documentation of hearing loss.  However, the Veteran has stated that he was exposed to military noise from gunfire, mortars and combat.  The records show that the Veteran served as a gunner during his period of active service and received the Purple Heart and Combat Infantryman Badge for combat injuries.  See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  As the Veteran had combat service and the lay evidence is consistent with with his circumstances and conditions of his military service, his lay statements are accepted as satisfactory evidence of inservice acoustic trauma.

The Veteran was afforded a VA examination in December 2008.  The examiner did not have access to the claims file.  The Veteran reported a bilateral, progressive hearing loss which began 25 to 30 years previously.  He noted that he missed conversations and required repetitions.  He reported military noise exposure from gunfire, mortars, and combat without the use of hearing protection.  He denied any other history of noise exposure.  The examiner stated that based on the lack of proximity between the dates of service and the date of the evaluation, it was the examiner's opinion that the Veteran's complaints of hearing loss and tinnitus were "not at least as likely as not related to his military service."  

Thereafter, the Veteran was afforded another VA examination in July 2009 by the same examiner who conducted the December 2008 VA examination.  The Veteran reported that his bilateral hearing loss began in 1949.  The examiner reviewed the claims file and opined that based on the lack of pertinent information in the service treatment records and lack of any new pertinent evidence, the opinion of December 2008 remained unchanged.  The examiner opined that the Veteran's hearing loss and tinnitus were "not at least as likely as not related to his military service."  

The Veteran submitted a private physician's opinion dated in November 2009.  The private physician concluded that it was probable that the Veteran's hearing loss had its onset in Korea in 1950.  

In light of the above, service connection is warranted for bilateral hearing loss.  Although the VA examiner provided negative nexus opinions, these opinions were based on the lack of contemporaneous records and did not take into account the Veteran's competent and credible statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's private physician positive nexus opinion linked the Veteran's current hearing loss to his active service in Korea, which included combat service and noise exposure.  Considering the Veteran's statements, his combat duties and inservice noise exposure, and the lack of noise exposure post service, the Board finds that the private medical opinion is more probative than the VA opinion.  Accordingly, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The issue of entitlement to service connection for tinnitus was denied by a rating decision dated in September 2009.  In the substantive appeal for his bilateral hearing loss received in November 2009, the Veteran expressed disagreement with the denial of service connection for tinnitus.  Accordingly, the Board finds this document is a notice of disagreement to the September 2009 rating decision that denied service connection for tinnitus.  However, a statement of the case has not been issued.  While it is true that the Veteran has not submitted a timely substantive appeal, the Board is obligated to remand this issue to the RO for the issuance of a statement of the case and notification of appellate rights.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, this issue is remanded for the following action:

All appropriate action, to include the issuance of a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to service connection for tinnitus, is necessary.  38 C.F.R. § 19.26 (2011).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, after the statement of the case has been issued, a timely substantive appeal to the September 2009 rating decision denying this claim must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects the appeal as to the issue of entitlement to service connection for tinnitus, the case must be returned to the Board for appellate review.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


